--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Lithium Technology Corporation 8-K [lithium-8k_1112.htm]
 
 
Exhibit 10.27

 
LITHIUM TECHNOLOGY CORPORATION


AMENDED AND RESTATED TRANSACTION BONUS PLAN




1.           Purpose of the Plan.  Lithium Technology Corporation (the
“Company”) has executed an Agreement on Key Terms dated September 28, 2010 (the
“Term Sheet”) between the Company and the strategic party named therein (the
“Strategic Investor”) relating to a series of strategic transactions (the
“Acquisition Transaction”) pursuant to which the Strategic Party may over the
time period set forth in the Term Sheet increase its equity ownership in the
Company to more than 50% of the outstanding securities of the Company (the
“Control Shares”).  This Amended and Restated Transaction Bonus Plan (the
“Plan”) is designed to provide an incentive bonus to persons providing services
to the Company in connection with the Strategic Transaction.


2.           Transaction Bonus Award.


(a)           The participants set forth in Schedule I who are providing
services to the Company in connection with the Acquisition Transaction (each, a
“Participant”) are entitled to receive, on the terms and conditions set forth in
this Plan, the percentage of the Transaction Bonus Pool (as defined below) as
set forth on Schedule I (the “Transaction Bonus Award”).


(b)           The term “Transaction Bonus Pool” shall be comprised of warrants
to purchase shares of Common Stock of the Company in the amount and on the terms
set forth on Schedule II (the “Warrants”).


(c)           The Warrants shall be executed and delivered on the date hereof by
the Company and shall vest on the date subsequent to the later of the date
hereof that the Company executes the definitive agreements (the “Strategic
Investor Agreements”) relating to the Acquisition Transaction (the “Vesting
Date”) provided that (i) the Warrants are reviewed and found to be fair to the
Company by an independent person or firm with expertise in the area of
transaction bonus compensation and (ii) the applicable Participant is providing
services to the Company on the Vesting Date.  Notwithstanding the foregoing, the
Warrants held by a Participant shall nonetheless vest on the Vesting Date if on
or before the Vesting Date (1) the Participant or the Participant Consulting
Entity (as defined below) was terminated by the Company other than for Cause (as
defined below), (2) the Participant or Participant Consulting Entity was
terminated by the Company as a result of Disability (as defined below) or death
of the Participant, or (3) the Participant or the Participant Consulting Entity
has terminated his or its services to the Company for Good Reason  (as defined
below).


(d)           In the event of the death or Disability of any Participant on or
before the Vesting Date, the applicable Participant or the estate of the
deceased Participant, as the case may be, shall vest in the Warrants held by the
applicable Participant notwithstanding the failure of the Participant to remain
in the service of the Company.

 
 

--------------------------------------------------------------------------------

 

(e)           In the event the Strategic Investor does not acquire or vest in
all of the Control Shares provided for in the Acquisition Transaction, the
Warrants shall nevertheless vest on the Vesting Date and shall remain vested
provided the conditions of Section 2(c) are satisfied.


(f)           Definitions.


(i)           The term “Participant Consulting Entity” means the corporate
entity associated with the Participant which corporate entity is a party to a
written consulting agreement with the Company which provides for the associated
Participant to provide services to the Company under such consulting agreement.


(ii)          The term “Cause” means fraud, dishonesty, competition with the
Company, unauthorized use of any of the Company's trade secrets or confidential
information,  failure to properly perform the duties assigned to the
Participant, or a material breach or violation of any consulting or services
agreement between the Company and the Participant or the Participant Consulting
Entity. A determination of the existence of Cause shall be made by the Board in
its reasonable discretion.


(iii)         The term “Disability” means the inability of Participant to engage
in substantial gainful employment which inability to work stems from a medically
determinable physical or mental impairment that can be expected to result in
death or that can be expected to last for a continuous period of not less than
twelve (12) months..


(iv)         The term “Good Reason” means a voluntary termination of his or its
services to the Company by the Participant or the Participant Consulting Entity
after a material breach or violation of any consulting agreement between the
Company and the Participant or the Participant Consulting Entity or a
substantial diminution in the compensation, or responsibility of the Participant
or the Participant Consulting Entity, provided Participant provides notice to
the Company of the Good Reason condition within ninety (90) days after the
condition arises and the Company fails to cure such condition within thirty (30)
days of the receipt of notice.


3.           General Provisions.


(a)           Effectiveness.  This Plan shall become effective on November 11,
2010.


(b)           No Right to Continue to Provide Services.  No action of the
Company in establishing this Plan, and no provision of this Plan itself shall be
construed to grant any person or entity the right to remain providing services
to the Company or its subsidiaries for any period of specific duration.


(c)           No Company Obligation to Enter Into the Acquisition
Transaction.  Neither the Company nor its stockholders are under any obligation,
express or implied to enter into the Acquisition Transaction or any other
transaction.

 
2

--------------------------------------------------------------------------------

 

(d)           Construction. This Plan will be construed in accordance with and
governed by the laws of the State of Delaware, without application of the
principles of conflicts of laws. If any provision of this Plan is, for any
reason, held to be invalid, illegal or unenforceable in any respect, such
invalidity,  illegality or unenforceability will not affect any other provision
of this Plan, and this Plan will be construed as if such invalid, illegal or
unenforceable provision had never been herein contained.


(e)           Compliance with Laws. The Company may subject awards under this
Plan to such additional conditions as it deems necessary or appropriate to
comply with applicable federal, state, local, and foreign laws. The Company will
not be required to make any award or take any action otherwise required under
this Plan if that award or action may constitute a violation of any applicable
law or regulation.


(f)           Amendment of Plan. No amendment or modification will be made to
this Plan without the consent of the affected Participant if that amendment
would have a material adverse economic effect on that Participant.


 
3

--------------------------------------------------------------------------------

 

SCHEDULE I




TRANSACTION BONUS AWARD




Name of Participant
 
Amount of Transaction Bonus Award
Theo M.M. Kremers
 
1/3 of the Transaction Bonus Pool
Fred Mulder
 
1/3 of the Transaction Bonus Pool
Christiaan A. van den Berg
 
1/3 of the Transaction Bonus Pool

 

I-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II




TERMS OF WARRANTS




The Transaction Bonus Pool shall consist of warrants (the “Warrants”) to
purchase the number of shares of Company Common Stock equal to 202,348,282
shares of Company Common Stock (the “Warrant Shares”).  The Warrants shall vest
as set forth in Section 2(c) of the Plan, shall expire on December 31, 2014, and
shall contain a cashless exercise provision.  The exercise price of the Warrants
shall be equal to $0.0247.  The Warrants issuable to each Participant shall be
in the form attached hereto as Schedule II-A.



II-1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II-A


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION
FROM REGISTRATION.




LITHIUM TECHNOLOGY CORPORATION


WARRANT


This Warrant is issued to ___________________________________ (the “Holder”)
pursuant to the Amended and Restated Transaction Bonus Plan of LITHIUM
TECHNOLOGY CORPORATION, a Delaware corporation (the “Company”) and is subject to
the terms, definitions and provisions of such plan as adopted by the Company and
amended from time to time (the “Plan”), which Plan is incorporated herein by
reference. Capitalized terms used herein, but not otherwise defined, shall have
the meaning given to them in the Plan.


WHEREAS, the Company has executed an Agreement on Key Terms dated September 28,
2010 (the “Term Sheet”) between the Company and the strategic party named
therein (the “Strategic Investor”) relating to a series of strategic
transactions (the “Acquisition Transaction”) pursuant to which the Strategic
Party may over the time period set forth in the Term Sheet increase its equity
ownership in the Company to more than 50% of the outstanding securities of the
Company (the “Control Shares”).


WHEREAS, the Plan is designated to provide an incentive bonus to persons
providing services to the Company in connection with the Strategic Transaction,
including the Holder.


WHEREAS, the Company has authorized the issuance of this Warrant to the Holder
pursuant to the Plan.


NOW, THEREFORE,


THIS CERTIFIES THAT, for value received, the Holder or his or its registered
assigns is entitled to purchase from the Company at any time or from time to
time during the period specified in Paragraph 2 hereof at an exercise price per
share equal to $0.0247 (the “Exercise Price”) __________________ shares of the
Company’s Common Stock, $0.01 par value per share (the “Common Stock”).


The term “Warrant Shares,” as used herein, refers to the shares of Common Stock
purchasable hereunder.  The Warrant Shares and the Exercise Price are subject to
adjustment as provided in Paragraph 4 hereof.  This Warrant is subject to the
following terms, provisions, and conditions:

 
1

--------------------------------------------------------------------------------

 

1.           Manner of Exercise; Issuance of Certificates; Payment for
Shares.  Subject to the provisions hereof, this Warrant may be exercised by the
Holder hereof, in whole or in part, by the surrender of this Warrant, together
with a completed exercise agreement in the form attached hereto (the “Exercise
Agreement”), to the Company during normal business hours on any business day at
the Company’s principal executive offices (or such other office or agency of the
Company as it may designate by notice to the Holder hereof), and upon (i)
payment to the Company in cash, by certified or offi­cial bank check or by wire
transfer for the account of the Company of the Exercise Price for the Warrant
Shares specified in the Exercise Agreement or (ii) delivery to the Company of a
written notice of an election to effect a “Cashless Exercise” (as defined in
Section 11(c) below) for the Warrant Shares specified in the Exercise
Agreement.  The Warrant Shares so purchased shall be deemed to be issued to the
Holder hereof or such Holder’s designee, as the record owner of such shares, as
of the close of business on the date on which this Warrant shall have been
surrendered, the completed Exercise Agreement shall have been deliv­ered, and
payment shall have been made for such shares as set forth above.  Certifi­cates
for the Warrant Shares so purchased, representing the aggregate number of shares
specified in the Exercise Agreement, shall be delivered to the Holder hereof
within a reasonable time after this Warrant shall have been so exercised.  The
certificates so delivered shall be in such denominations as may be requested by
the Holder hereof and shall be registered in the name of such Holder or such
other name as shall be designated by such Holder.  If this Warrant shall have
been exercised only in part, then, unless this Warrant has expired, the Company
shall, at its expense, at the time of delivery of such certificates, deliver to
the Holder a new Warrant representing the number of shares with respect to which
this Warrant shall not then have been exercised.


2.           Vesting.


(a)           This Warrant shall vest and shall be exercisable at any time or
from time to time on or after the date subsequent to the date hereof that the
Company executes the definitive agreements (the “Strategic Investor Agreements”)
relating to the Acquisition Transaction (the “Vesting Date”) provided that (i)
this Warrant is reviewed and found to be fair to the Company by an independent
person or firm with expertise in the area of transaction bonus compensation and
(ii) the Holder is providing services to the Company on the Vesting
Date.  Notwithstanding the foregoing, this Warrant shall nonetheless vest on the
Vesting Date if on or before the Vesting Date (1) the Holder or the Participant
Consulting Entity (as defined in the Plan) was terminated by the Company other
than for Cause (as defined in the Plan), (2) the Holder or Participant
Consulting Entity was terminated by the Company as a result of Disability (as
defined in the Plan) or death of the Holder, or (3) the Holder or the
Participant Consulting Entity has terminated his or its services to the Company
for Good Reason  (as defined in the Plan).
 
(b)           In the event of the death or Disability of any of the Holder on or
before the Vesting Date, the Holder or the estate of the deceased Holder, as the
case may be, shall vest in the Warrants on the Vesting Date notwithstanding the
failure of the Holder to remain in the service of the Company.

 
2

--------------------------------------------------------------------------------

 

(c)           In the event the Strategic Investor does not acquire or vest in
all of the Control Shares provided for in the Acquisition Transaction, the
Warrants shall nevertheless vest on the Vesting Date and shall remain vested
provided the conditions of Section 2(a) are satisfied.
 
(d)           This Warrant shall be exercisable until December 31, 2014 (the
“Exercise Period”).
 
3.           Certain Agreements of the Company.  The Company hereby covenants
and agrees as follows:
 
(a)           Shares to be Fully Paid.  All Warrant Shares will, upon issuance
in accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, and charges with respect to the
issue thereof.
 
(b)           Reservation of Shares.  During the Exercise Period, the Company
shall at all times have authorized, and reserved for the purpose of issuance
upon exercise of this Warrant, a suf­ficient number of shares of Common Stock to
provide for the exercise of this Warrant.
 
(c)           Successors and Assigns.  This Warrant will be binding upon any
entity succeeding to the Company by merger, consolidation, or acquisition of all
or sub­stantially all the Company’s assets.
 
4.           Adjustment and Antidilution Provisions.  On or after the date of
issuance of this Warrant, the Warrant Exercise Price and number of shares
issuable pursuant to this Warrant shall be subject to adjustment as follows:
 
(a)           In case the Company shall (i) declare a dividend or make a
distribution on its outstanding shares of Common Stock in shares of Common
Stock, (ii) subdivide or reclassify its outstanding shares of Common Stock into
a greater number of shares, or (iii) combine or reclassify its outstanding
shares of Common Stock into a smaller number of shares, the Exercise Price in
effect at the time of the record date for such dividend or distribution or of
the effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the price determined by multiplying the Exercise
Price by a fraction, the denominator of which shall be the number of shares of
Common Stock outstanding after giving effect to such action, and the numerator
of which shall be the number of shares of Common Stock immediately prior to such
action. Such adjustment shall be made each time any event listed above shall
occur.
 
(b)           Whenever the Exercise Price payable upon exercise of each Warrant
is adjusted pursuant to Subsection (a) above, the number of shares purchasable
upon exercise of this Warrant shall simultaneously be adjusted by multiplying
the number of shares initially issuable upon exercise of this Warrant by the
Exercise Price in effect on the date hereof and dividing the product so obtained
by the Exercise Price, as adjusted.
 
(c)           All calculations under this Section 4 shall be made to the nearest
cent or to the nearest one-hundredth of a share, as the case may be.  Anything
in this Section 4 to the contrary notwithstanding, the Company shall be
entitled, but shall not be required, to make such changes in the Exercise Price
in addition to those required by this Section 4, as it shall determine, in its
sole discretion, to be advisable in order that any dividend or distribution in
shares of Common Stock, or any subdivision, reclassification or combination of
Common Stock, hereafter made by the Corporation shall not result in any Federal
Income tax liability to the holders of the Common Stock or securities
convertible into Common Stock (including warrant).

 
3

--------------------------------------------------------------------------------

 
 
(d)           Whenever the Exercise Price is adjusted, as herein provided, the
Corporation shall promptly cause a notice setting forth the adjusted Exercise
Price and adjusted number of shares issuable upon exercise of each Warrant to be
mailed to the Holder, at its last address appearing in the Company’s Warrant
Register. The Company may retain a firm of independent certified public
accountants selected by the Board of Directors (who may be the regular
accountants employed by the Company) to make any computation required by this
Section 4, and a certificate signed by such firm shall be conclusive evidence of
the correctness of such adjustment.
 
5.           Issuance Tax.  The issuance of certificates for Warrant Shares upon
the exercise of this Warrant shall be made without charge to the Holder of this
Warrant or such shares for any issuance tax or other costs in respect thereof,
provided that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than the Holder of this Warrant.


6.           No Rights or Liabilities as a Shareholder.  This Warrant shall not
entitle the Holder hereof to any voting rights or other rights as a shareholder
of the Company.  No provision of this Warrant, in the absence of affirmative
action by the Holder hereof to purchase Warrant Shares, and no mere enumeration
herein of the rights or privileges of the Holder hereof, shall give rise to any
liability of such Holder for the Exercise Price or as a shareholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.


7.           Transfer, Exchange, and Replacement of Warrant.
 
(a)           Restriction on Transfer.  On or after the Vesting Date, this
Warrant and the rights granted to the Holder hereof are transferable, in whole
or in part, upon surrender of this Warrant, together with a properly executed
assignment in the form attached hereto, at the office or agency of the Company
referred to in Paragraph 7(e) below, pro­vided, however, that any transfer or
assignment shall be subject to the conditions set forth in Paragraph 7(f)
hereof.  Until due presentment for registration of transfer on the books of the
Company, the Company may treat the registered Holder hereof as the owner and
Holder hereof for all purposes, and the Company shall not be affected by any
notice to the con­trary.
 
(b)           Warrant Exchangeable for Different Denomina­tions.  This Warrant
is exchange­able, upon the surrender hereof by the Holder hereof at the office
or agency of the Company referred to in Paragraph 7(e) below, for new Warrant of
like tenor representing in the aggregate the right to purchase the number of
shares of Common Stock which may be purchased hereunder, each of such new
Warrant to represent the right to purchase such number of shares as shall be
designated by the Holder hereof at the time of such surrender.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Replacement of Warrant.  Upon receipt of evi­dence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruc­tion, upon
delivery of an indemnity agreement reason­ably satisfactory in form and amount
to the Company, or, in the case of any such mutilation, upon surrender and
cancellation of this Warrant, the Company, at its expense, will execute and
deliver, in lieu thereof, a new Warrant of like tenor.
 
(d)           Cancellation; Payment of Expenses.  Upon the surrender of this
Warrant in connection with any trans­fer, exchange, or replacement as provided
in this Paragraph 7, this Warrant shall be promptly canceled by the
Company.  The Company shall pay all taxes (other than securities transfer taxes)
and all other expenses (other than legal expenses, if any, incurred by the
Holder or transferees) and charges payable in connection with the preparation,
execution, and delivery of Warrant pursuant to this Paragraph 7.
 
(e)           Register.  The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the Holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.
 
(f)           Exercise or Transfer Without Registration.  If, at the time of the
surrender of this Warrant in connection with any exercise, transfer, or exchange
of this Warrant, this Warrant (or, in the case of any exercise, the Warrant
Shares issuable hereunder), shall not be registered under the Securities Act of
1933, as amended (the “Securities Act”) and under applicable state securities or
blue sky laws, the Company may require, as a condition of allowing such
exercise, transfer, or exchange, (i) that the Holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of
counsel, which opinion and counsel are acceptable to the Company, to the effect
that such exercise, transfer, or exchange may be made without registration under
the Securities Act and under applicable state securities or blue sky laws, (ii)
that the Holder or transferee execute and deliver to the Company an investment
letter in form and substance acceptable to the Company and (iii) that the
transferee be an “accredited holder” as defined in Rule 501(a) promulgated under
the Securities Act; provided that no such opinion, letter or status as an
“accredited holder” shall be required in connection with a transfer pursuant to
Rule 144 under the Securities Act.  The first Holder of this Warrant, by taking
and holding the same, represents to the Company that such Holder is acquiring
this Warrant for investment and not with a view to the distribution thereof.


8.           Registration Rights.  The Holder of this Warrant (and its assignees
thereof) shall have piggyback registration rights with respect to the Warrant
Shares.


9.           Notices.  All notices, requests, and other communications required
or permitted to be given or delivered hereunder to the Holder of this Warrant
shall be in writing, and shall be personally delivered, or shall be sent by
certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed, to such Holder at the address shown for such Holder on
the books of the Company, or at such other address as shall have been furnished
to the Company by notice from such Holder.  All notices, requests, and other
communications required or permitted to be given or delivered hereunder to the
Company shall be in writing, and shall be personally delivered, or shall be sent
by certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed, to the office of the Company at 5115 Campus Drive,
Plymouth Meeting, Pennsylvania 19462, Attention:  Chief Financial Officer, or at
such other address as shall have been furnished to the Holder of this Warrant by
notice from the Company.  Any such notice, request, or other communication may
be sent by facsimile, but shall in such case be subsequently confirmed by a
writing personally delivered or sent by certified or registered mail or by
recognized overnight mail courier as provided above.  All notices, requests, and
other communications shall be deemed to have been given either at the time of
the receipt thereof by the person entitled to re­ceive such notice at the
address of such person for purposes of this Paragraph 9, or, if mailed by
registered or certified mail or with a recognized overnight mail courier upon
deposit with the United States Post Office or such overnight mail courier, if
postage is prepaid and the mailing is properly addressed, as the case may be.
 

 
5

--------------------------------------------------------------------------------

 
 
10.           Governing Law.  THIS WARRANT SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK,
NEW YORK WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS WARRANT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF
AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING.  BOTH
PARTIES FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS
MAIL SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE
PARTY IN ANY SUCH SUIT OR PROCEEDING.  NOTHING HEREIN SHALL AFFECT EITHER
PARTY’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  BOTH
PARTIES AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER.  THE PARTY WHICH DOES NOT
PREVAIL IN ANY DISPUTE ARISING UNDER THIS WARRANT SHALL BE RESPONSIBLE FOR ALL
FEES AND EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY
IN CONNECTION WITH SUCH DISPUTE.


11.           Miscellaneous.
 
(a)           Amendments.  This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder.
 
(b)           Descriptive Headings. The descriptive headings of the several
paragraphs of this Warrant are in­serted for purposes of reference only, and
shall not affect the meaning or construction of any of the provisions hereof.

 
6

--------------------------------------------------------------------------------

 

(c)           Cashless Exercise. Notwithstanding anything to the contrary
contained in this Warrant, this Warrant may be exercised by presentation and
surrender of this Warrant to the Company at its principal executive offices with
a written notice of the Holder’s intention to effect a cashless exercise,
including a calculation of the number of shares of Common Stock to be issued
upon such exercise in accordance with the terms hereof (a “Cashless
Exercise”).  In the event of a Cashless Exercise, in lieu of paying the Exercise
Price in cash, the Holder shall surrender this Warrant for that number of shares
of Common Stock determined by multiplying the number of Warrant Shares to which
it would otherwise be entitled by a fraction, the numerator of which shall be
the difference between the then current Market Price per share of the Common
Stock and the Exercise Price,  and the denominator of which shall be the then
current Market Price per share of Common Stock.  For example, if the Holder is
exercising 100,000 warrants with a per warrant exercise price of $0.75 per share
through a cashless exercise when the Common Stock’s current Market Price per
share is $2.00 per share, then upon such Cashless Exercise the Holder will
receive 62,500 shares of Common Stock.
 
(d)           Compliance with Laws.  The Company may postpone the time of
delivery of certificate(s) for Warrant Shares for such additional time as the
Company shall deem necessary or desirable to enable it to comply with the
requirements of any securities exchange upon which the Company’s Common Stock
may be listed, or the requirements of the Securities Act, the Securities
Exchange Act of 1934, as amended, any rules or regulations of the Securities and
Exchange Commission promulgated thereunder, or any applicable state laws
relating to the authorization, issuance or sale of securities.
 
(e)           Remedies.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Warrant will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Warrant, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Warrant and
to enforce specifically the terms and provisions thereof, without the necessity
of showing economic loss and without any bond or other security being required.

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the _____ day of November, 2010.
 
 

   
LITHIUM TECHNOLOGY CORPORATION
         
By:
     
Name:  
     
Title:
 



 
ACCEPTED AND AGREED:




_________________________
Print Name:

 
8

--------------------------------------------------------------------------------

 

FORM OF EXERCISE AGREEMENT
 
 
Dated:  ________ __, 200_
 


To:           ______________________
 
 
The undersigned, pursuant to the provisions set forth in the within Warrant,
hereby agrees to purchase ________ shares of Common Stock covered by such
Warrant, and makes pay­ment herewith in full therefor at the price per share
provided by such Warrant in cash or by certified or official bank check in the
amount of $________, or, by surrender of securities issued by the Company
(including a portion of the Warrant) having a market value (in the case of a
portion of this Warrant, determined in accordance with Section 11(c) of the
Warrant) equal to $_________.  Please issue a certificate or certifi­cates for
such shares of Common Stock in the name of and pay any cash for any fractional
share to:
 

   
Name:
                     
Signature:  
     
Address:
                       
Note:    
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.



 
and, if said number of shares of Common Stock shall not be all the shares
purchasable under the within Warrant, a new Warrant is to be issued in the name
of said undersigned covering the balance of the shares purchasable thereunder
less any frac­tion of a share paid in cash.

 
9

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
 
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth hereinbelow, to:


 
Name of Assignee
 
Address
 
No. of Shares



 
, and hereby irrevocably constitutes and appoints
___________________________________ as agent and attorney-in-fact to trans­fer
said Warrant on the books of the within-named corporation, with full power of
substitution in the premises.


 
Dated:           ________ __, 200_
 
 
In the presence of:
         
Name:
                     
Signature:  
     
Title of Signing Officer or Agent (if any):
                   
Address:
                       
Note:  
The above signature should correspond exactly with the name on the face of the
within Warrant, if applicable.

 
 
10